UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
ALISHAEV BROTHERS INC.

                     Plaintiff,            17cv7505 (JGK)

          - against -                      MEMORANDUM ORDER &
                                           OPINION
LA GIRL JEWELRY INC et al.,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     This is a case brought under New York state law – tort,

contract, and statutory – in which the plaintiff, Alishaev

Brothers, alleges that the corporate defendants, LA Girl Jewelry

Inc. and Ner Precious Metals, Inc., and the individual

defendants, Pedram Shamekh and Bahram Zendedel, defrauded the

plaintiff into providing valuable gold jewelry for which the

defendants had no intention of paying and which the defendants

had no intention of returning to the plaintiff. The Court has

jurisdiction over this case pursuant to 28 U.S.C. § 1332 because

there is complete diversity of citizenship between the plaintiff

and the defendants and because the amount in controversy in this

case is greater than $75,000. On June 25, 2019, the Court

conducted a one-day non-jury trial. Having considered all of the

evidence and assessed the credibility of the witnesses, the

Court makes the following findings of fact and conclusions of

law pursuant to Federal Rule of Civil Procedure 52(a).


                                  1
                        FINDINGS OF FACT

The Parties

 1.   The plaintiff Alishaev Brothers Inc. is a corporation

      incorporated in New York, with its principal place of

      business at 20 West 47th Street, New York, New York,

      10036. The plaintiff is engaged in the business of selling

      jewelry and precious stones. Stipulation of Facts (“SOF”),

      ¶ 1.

 2.   Alishaev Brothers Inc. has three shareholders, all of whom

      are brothers: Simon Alishaev, Yuri Alishaev, and Joseph

      Alishaev. Tr. 4. Simon Alishaev is the president of

      Alishaev Brothers Inc. Id.

 3.   The defendant LA Girl Jewelry Inc. (“LA Girl”) is a

      corporation incorporated in California. SOF ¶ 2. Its

      principal place of business is in California. Ex. 32.

 4.   LA Girl has defaulted in this action and a Certificate of

      Default was entered in this action by the Clerk of the

      Court on October 23, 2018. Dkt. No. 54.

 5.   The defendant Ner Precious Metals, Inc. (“Ner”) is a

      corporation incorporated in California, with its principal

      place of business at 640 S. Hill Street, Los Angeles,

      California 90014. SOF ¶ 3. Ner is engaged in the business

      of buying and selling pure gold. Tr. 126.



                                   2
 6.   The defendant Pedram Shamekh (“Shamekh”) resides in Los

      Angeles, California. SOF ¶ 4. Shamekh is the sole

      shareholder, officer, and director of Ner. SOF ¶ 5; Tr.

      85, 142. Shamekh is a citizen of California.

 7.   The defendant Bahram Zendedel, a/k/a Robert Zendedel and

      Bahram Robert Zendedel (“Zendedel”) resides in Los

      Angeles, California. Zendedel is the sole shareholder and

      director of LA Girl. SOF ¶¶ 6-7. Zendedel is a citizen of

      California.


The Transactions with Defendants


 8.   Zendedel and Shamekh attended the 2017 JCK Jewelry Show in

      Las Vegas, Nevada, which was held on June 5 through June

      8, 2017. The plaintiff showcased a booth at the show,

      which Zendedel and Shamekh visited. SOF ¶ 8; Tr. 63, 86-

      87.

 9.   At the JCK Jewelry Show, Zendedel and Shamekh represented

      themselves to the plaintiff as partners in the jewelry

      business. As Simon Alishaev testified, Shamekh and

      Zendedel told Simon Alishaev that Shamekh and Zendedel

      were opening a new business as a jewelry wholesaler in Los

      Angeles. Zendedel referred to Shamekh as the person who

      would fund the business during its early stages. Tr. 7-9.

      Zendedel stated to Simon Alishaev at the time that Shamekh


                                   3
      was his partner, and that “he is my back.” Tr. 66.

      Zendedel held Shamekh out as Zendedel’s partner, and the

      plaintiff relied on that representation when it provided

      credit to the defendants-to the plaintiff’s detriment.

      See, e.g., Tr. 8 (“[A]nd I have with me Pedram [Shamekh],

      who is the guy backing me up, and he’ s the guy with the

      money and he’s going to invest.”) (Simon Alishaev); Tr. 9

      (“[A]nd then he says he doesn’t have no problem with the

      money. He has-Mr. Pedram is gonna back him up, he’s

      backing us, and he’s the man of the money . . . .”)

      (same); Tr. 66 (“Q. In your mind, the single conversation

      you had with Mr. Zendedel at the jewelry convention in

      2017 was sufficient to create the relationship between him

      and Mr. Shamekh; isn’t that correct? . . . . A. With Mr.

      Zendedel it will not work because I knew him before, like

      I said before. He convinced me when he came both of them

      together to the booth and he says this is my partner, new

      partner Mr. Shamekh, and he is my back-like with money

      guys- Q. That’s fine. A. -they are a rich family. You

      should not worry about anything else.”) (same).

10.   Shamekh was present at Alishaev’s booth at the JCK Jewelry

      Show when these statements were made, Tr. 8, and both he

      and Zendedel spoke to Simon Alishaev on that occasion. Tr.

      74. Shamekh echoed Zendedel’s statements to Simon

                                4
      Alishaev, representing to Simon Alishaev that he, Shamekh,

      was Zendedel’s new partner and was working with him. Tr.

      74. At no time did Shamekh state to any of the Alishaevs

      that he was not Zendedel’s partner. Tr. 74.

11.   At the JCK Jewelry Show, the defendants ordered from the

      plaintiff assorted gold jewelry products for the price of

      $36,548.00, paid for with two checks in the name of LA

      Girl. SOF ¶ 9; Exs. 9, 10. Shamekh filled out the

      information on the checks given to Alishaev for this

      purchase. Tr. 10; Exs. 9, 10.

12.   On July 5, 2017, Shamekh and Zendedel went to the

      plaintiff’s offices in New York City. Tr. 11-12, 88. At

      that time, the defendants purchased from the plaintiff

      additional gold jewelry products in the amount of

      $90,000.00, which the defendants paid for by issuing a

      series of checks to the plaintiff. Exs. 25, 28; SOF ¶ 10.

      At the time, Shamekh and Zendedel told Simon Alishaev that

      they had successfully sold a lot of the merchandise

      purchased from the plaintiff at the JCK Jewelry Show and

      wanted to purchase more merchandise. Tr. 11-12.

13.   The information on all the checks (i.e. payee and amount)

      was filled out by Shamekh except for the signature. Tr.

      10, 88.



                                5
14.   The July 2017 purchase was paid for by the defendants’

      giving post-dated checks for the jewelry purchased, in the

      amount of $90,000.00. These post-dated checks subsequently

      cleared. Exs. 25, 28; Tr. 12-13.

15.   By paying for the jewelry, the defendants made the

      plaintiff believe that the defendants had good credit. At

      that time, the defendants and the plaintiff were happy

      with the business transactions that had taken place. See,

      e.g., Tr. 17, 19-21.

16.   On August 7, 2017, Shamekh and Zendedel returned to the

      plaintiff’s offices at 20 West 47th Street in Manhattan

      and purchased assorted gold jewelry products in the amount

      of $306,000.00 (the “August Sale” or “August

      transaction”). SOF ¶¶ 11-12; Tr. 19, 23-25; Ex. 11.

17.   At that time, Shamekh and Zendedel told Simon Alishaev

      that they had been successful with their prior purchase of

      merchandise from the plaintiff. Tr. 19-21.

18.   The defendants’ selection and purchase of merchandise from

      the plaintiff in August 2017 was recorded on the

      plaintiff’s security camera and those videos were produced

      at trial as Exhibits 67-70.

19.   Zendedel signed the invoice for the $306,000.00 purchase

      of August 2017. The invoice states that a 1.5% monthly



                                6
      finance charge would be charged on all past due amounts.

      Tr. 21-23; Ex. 11.

20.   The invoice has Ner’s address on it. Tr. 27-28; Ex. 11.

21.   This August 2017 purchase, although made in the name of LA

      Girl, was paid for through the issuance of a series of

      checks issued from an account maintained in Ner’s name.

      Two checks in the amount of $50,000.00 each were made

      payable the date of the purchase, August 7, 2017. The

      balance of the purchase price consisted of ten post-dated

      checks, all issued from an account in Ner’s name. SOF

      ¶ 13; Tr. 23-24; Ex. 32.

22.   The checks were filled out by Shamekh and were issued from

      an account maintained by Ner. Tr. 90.

23.   The first two of these post-dated checks, dated August 21,

      2017 and August 28, 2017, were negotiated. SOF ¶ 13; Exs.

      14, 15.

24.   On September 5, 2017, Shamekh and Zendedel together came

      to the plaintiff’s offices and took assorted gold jewelry

      products in the amount of $297,169.17 “on memo,” that is,

      on consignment (the “ Memo”). SOF ¶ 14; Ex. 12.

25.   As Simon Alishaev explained, goods delivered on “memo”

      means that the goods are on consignment. Tr. 13-14.

26.   Zendedel received the merchandise ordered on Memo. Tr.

      134.

                                 7
27.   Shamekh and Zendedel provided the plaintiff with 15 post-

      dated checks drawn on an account maintained in the name of

      LA Girl, totaling $296,500.00, in consideration for the

      goods received on Memo. At the same time, Shamekh and

      Zendedel exchanged one of the Ner post-dated checks for

      the August Sale, in the amount of $25,000.00, for cash

      that they gave to the plaintiff. At the same time, Shamekh

      and Zendedel exchanged two of the Ner post-dated checks

      for two checks issued on an account maintained in the name

      of LA Girl. SOF ¶ 17; Tr. 31-32; Ex. 18. Shamekh and

      Zendedel told Simon Alishaev that the reason for this

      switch was that the defendants had “opened a new bank

      account in New York City.” Tr. 32.

28.   When the defendants ordered the goods on Memo on September

      5, 2017, one of the checks previously given to the

      plaintiff for the August Sale, check no. 1040 in the

      amount of $20,000.00, which was drawn on one of Ner’s

      accounts having insufficient funds (denoted by the bank on

      the face of the check as “NSF”) was about to be returned

      by the bank. SOF ¶ 18; Exs. 16, 17; Tr. 25-26.

29.   Zendedel and Shamekh apparently knew prior to September 5,

      2017, that check no. 1040 would be returned by the bank

      for insufficient funds, but they did not disclose that to

      the plaintiff when they came to plaintiff’s offices on

                                8
      September 5, 2017. As of September 5, 2017, when the

      defendants came to the Alishaev Brothers’ offices to

      purchase more merchandise, the plaintiff had no knowledge

      that check no. 1040 was being returned by the bank for

      insufficient funds. See Ex. 17 (back of the check

      indicating September 8, 2017 return by the bank); Tr. 31.

30.   If the plaintiff had known on September 5, 2017, that

      check no. 1040, issued in the August transaction, was

      issued from an account having insufficient funds and was

      going to be returned by the bank, the plaintiff would not

      have done any further business with the defendants. Tr.

      30. This is consistent with the plaintiff’s general policy

      that when a customer issues a bad check, it will not do

      business with that customer any longer. Tr. 56-57.

31.   Shamekh testified that he did not remember if he knew that

      check no. 1040 would be returned for insufficient funds

      when he visited the plaintiff’s offices on September 5

      with Zendedel. Tr. l01-02. When confronted with Zendedel’s

      deposition testimony (id. 136-38) that one week after

      Shamekh had issued the check on August 7, 2017 he knew it

      would be returned for insufficient funds, Shamekh

      testified: “Possibly. I don’t remember.” Id. 102. Shamekh

      repeated his “I don’t remember” refrain in his later

      testimony. Id. 106-07. At his deposition, Shamekh stated

                                9
      he did not remember, id. 151, and stated “maybe” the bank

      made a mistake by writing “NSF” on the check. Id. 150.

32.   It was not until September 8, 2017, when check no. 1040

      was returned by the bank for insufficient funds, that the

      plaintiff learned that the check had been issued from an

      account with insufficient funds. Ex. 17.

33.   A few days later, the plaintiff learned that the last two

      post-dated checks issued for the August Sale, both dated

      September 11, 2017 (which on September 5, 2017 had been

      provided to the plaintiff in exchange for two Ner checks),

      were also being returned by the bank for insufficient

      funds: (1) check no. 1004 in the amount of $60,000; and

      (2) check no. 1005 in the amount of $75,000. SOF ¶ 19.

34.   Subsequently, the first of the LA Girl post-dated checks

      issued for the Memo goods, check no. 1006, dated September

      18, 2017, in the amount of $20,000, was also returned by

      the bank for insufficient funds. SOF ¶ 20.

35.   Simon Alishaev first learned of problems with the

      defendants when he was informed by one of his supplier’s

      salesmen in Los Angeles that Alishaev Brothers’ jewelry,

      bearing the Alishaev Brothers trademark “ALI,” was being

      sold in the Los Angeles area at below cost. In other

      words, the merchandise was being dumped onto the market.

      Tr. 36-37.

                               10
36.   By letter dated September 27, 2017, Zendedel’s attorney

      informed the plaintiff’s attorney that Zendedel and LA

      Girl were unable to cover the remaining post-dated checks.

      SOF ¶ 21; Ex. 21. The plaintiff’s counsel requested that

      LA Girl’s counsel have the goods returned to the

      plaintiff, but the goods were not returned. Tr. 39.

37.   All of the post-dated checks issued in connection with the

      September Transaction and $155,000 worth of post-dated

      checks issued as part of the August Transaction (Ex. 18)

      were worthless. Tr. 37. The first few checks were returned

      by the bank for insufficient funds and the remainder were

      never deposited because the defendants’ counsel informed

      the plaintiff that LA Girl could not cover those checks.

      See Ex. 21.

38.   Each of the post-dated checks issued in connection with

      the Memo goods was drawn against insufficient funds and

      was not negotiable.

39.   In addition to its demand to LA Girl’s counsel that the

      goods be returned, the plaintiff demanded the return of

      the gold jewelry merchandise from Shamekh and Zendedel

      individually, but the merchandise was not returned despite

      the defendants’ admitted failure to pay for the goods. SOF

      ¶ 22.



                               11
40.   Simon Alishaev called Shamekh’s family demanding the

      return of the goods or payment. Shamekh’s family did not

      comply. Tr. 39-40, 118-19. The plaintiff made separate

      calls to Shamekh and Zendedel for the return of the goods

      and for payment, but to no avail. Id. 40-42.

41.   The defendants owe the plaintiff $451,714.74 for the goods

      sold and unpaid in the August transaction and those

      delivered on Memo in the September Transaction, Tr. 37-38;

      SOF ¶ 23, in addition to finance costs, collection fees,

      court fees, attorney’s fees, and related expenses.

42.   Of the $451,714.74 owed, $155,000 is attributable to the

      August transaction: the $20,000 check that was returned

      for insufficient funds, plus two other checks in the

      amounts of $60,000 and $75,000, respectively. Tr. 45-46;

      Ex. 33.

43.   In addition to legal fees and expenses, which the August

      2017 invoice (Ex. 11) states are recoverable by the

      plaintiff, the invoice provides for the plaintiff to

      recover a monthly finance charge of 1.5% on all past due

      amounts. Tr. 46 From September 1, 2017 through July 31,

      2019, a total of 22 months, the total finance charge owed

      to the plaintiff that is attributable to the August

      Transaction ($155,000) is $51,150.



                               12
 44.   Both the invoice signed by Zendedel in the August

       transaction (Ex. 11) and the Memo signed by Zendedel in

       the September transaction (Ex. 12) provide for the

       recovery by plaintiff of its collection fees, attorney’s

       fees, court fees, and all related expenses. Tr. 47-48.

 45.   None of the defendants ever objected to or protested the

       invoice or Memo issued in the August and September

       Transactions. Tr. 48.

 46.   In addition, pursuant to the express terms of the August

       invoice and September Memo (Exs. 11, 12), Zendedel

       personally guaranteed all of the terms of those

       transactions including the obligation to pay the amounts

       due in the August and September Transactions. Zendedel

       signed the guarantee part of the Memo in front of Simon

       Alishaev and Shamekh. Tr. 48.


Shamekh and Zendedel Held Themselves Out to Alishaev Brothers as
Partners
 47.   Zendedel and Shamekh acted jointly in the commission of

       the above acts. By their conduct and statements to the

       plaintiff, they held themselves out as partners.

 48.   It was always the plaintiff’s understanding that Shamekh

       and Zendedel were partners. Tr. 36. Ample evidence of the

       partnership, and evidence that the individual defendants

       held themselves out as partners, exists.


                                13
49.   As Simon Alishaev testified, Shamekh and Zendedel told

      Alishaev that they were opening a new business together as

      a jewelry wholesaler in Los Angeles. Zendedel referred to

      Shamekh as the person with the funds to be used to start

      the business. Tr. 7-9. Zendedel stated to Alishaev at the

      time that Shamekh was his partner, and that “he is my

      back.” Id. 66. Shamekh echoed Zendedel’s statements to

      Alishaev, representing to Alishaev that he, Shamekh, was

      Zendedel’s new partner and was working with Zendedel. Id.

      74.

50.   At no time did Shamekh state to any of the Alishaevs that

      he was not Zendedel’s partner. Tr. 74.

51.   At the JCK Jewelry Show, the defendants ordered from the

      plaintiff assorted gold jewelry products for the price of

      $36,548.00, which were paid for soon after by two checks

      issued from an account maintained in Ner’s name. SOF ¶ 9.

52.   On July 5, 2017, Shamekh and Zendedel went to the

      plaintiff’s offices in New York City. Tr. 11-12, 88.

      Shamekh claimed that Zendedel had asked Shamekh to

      accompany Zendedel for the trip to New York, but Shamekh

      paid for his own airfare to New York and was not

      reimbursed for it by Zendedel. Id. 88-89.

53.   On August 7, 2017, Shamekh and Zendedel purchased from the

      plaintiff additional gold jewelry products in the amount

                               14
      of $90,000.00, which they paid for by the issuance of a

      series of checks issued from an account in Ner’s name. SOF

      ¶ 10. The information on all checks (i.e., payee, amount)

      was filled out by Shamekh. Tr. 10, 88. The August 2017

      invoice (Ex. 11) has Ner’s address on it. The August 2017

      purchase, although made in the name of LA Girl, was paid

      for through the issuance of a series of checks issued from

      an account maintained in Ner’s name. SOF ¶ 13; Tr. 23-24.

      With respect to the visit to plaintiff’s offices in August

      2017, both Shamekh and Zendedel negotiated the prices for

      the merchandise, with Shamekh doing most of the talking.

      Tr. 34-36.

54.   With respect to the September transaction, Shamekh and

      Zendedel provided the plaintiff with 15 post-dated checks

      drawn on an account maintained in the name of LA Girl,

      totaling $296,500.00, in consideration for the goods

      received by Memo. At the same time, Shamekh and Zendedel

      exchanged one of the Ner post-dated checks for the August

      Sale, in the amount of $25,000.00, for cash which they

      gave to plaintiff. At the same time, Shamekh and Zendedel

      exchanged two of the Ner post-dated checks for two checks

      issued on an account maintained in the name of LA Girl.

      SOF ¶ 17; Tr. 31-32. Shamekh and Zendedel told Simon

      Alishaev that the reason for this switch was that

                               15
      defendants had “opened a new bank account in New York

      City.” Tr. 32.

55.   The video recordings of the visit by Shamekh and Zendedel

      to the plaintiff’s offices in August 2017 (Exs. 67-70),

      show that Shamekh and Zendedel were acting jointly and

      participating together in the selection, weighing, bagging

      and negotiating prices for the merchandise purchased. They

      both looked at and selected merchandise, Tr. 50-51; they

      both watched as the goods were weighed, Id. 53. Shamekh

      was observing the entire transaction; he weighed and

      calculated the weights while Zendedel was walking around

      the showroom. Id. 54-55. Shamekh is shown taking out a

      series of checks and filling them out and signing them.

      Id. 55. Yuri Alishaev testified that it was Shamekh who

      negotiated the price with him. Shamekh did most of the

      talking. Id. 77-79. And Shamekh bagged the goods. Id. 112.

      Shamekh did not refute this testimony, other than to say

      that he did not remember if he negotiated the price. Id.

      84. Shamekh conceded that he had discussed the weights of

      the merchandise with Yuri Alishaev. Id. 85.

56.   Shamekh’s attempt to distance himself from his partnership

      role was not credible. When questioned why in August 2017

      he again went with Zendedel from Los Angeles to the

      plaintiff’s office in New York City, Shamekh stated “for

                               16
      other reasons” and stated that while in New York, he was

      asked by Zendedel to accompany him to the plaintiff’s

      offices. Tr. 89-90. This is contradicted by Shamekh’s

      sworn declaration to a California Court, discussed below.

      Shamekh testified that “maybe” we [he and Zendedel] were

      on the same plane. Id. 95. Shamekh also testified that at

      the August visit to the plaintiff’s offices, he looked at

      the merchandise “[j]ust to give a little bit of personal

      opinion.” Id. 112. At his deposition, Shamekh testified

      incorrectly that he might have gone around for a minute to

      see what kind of store it is, out of curiosity. Id. 145.

      The video, however, shows Shamekh did much more than that,

      including weighing, selecting, bagging, and negotiating

      prices for merchandise. At his deposition, Zendedel

      testified incorrectly that Shamekh did not even look

      around at the jewelry. Id. 135

57.   Shamekh and Zendedel submitted a joint declaration to the

      Superior Court of the State of California, Los Angeles

      County, dated August 3, 2017, signed by both of them, for

      the purpose of requesting a continuance of a trial in Los

      Angeles. In that joint declaration, Shamekh and Zendedel

      declared under oath that “we contacted some of our

      important business clients in New York and made

      arrangements to fly out to New York the following week,

                               17
       leaving Monday evening August 7, 2017, and planning a

       return for Thursday, August 10, 2017.” Ex. 20 ¶ 4; Tr. 94-

       95. Shamekh testified that he was “comfortable” with the

       language his lawyer used in the declaration. Tr. 94.

 58.   Shamekh and Zendedel are shareholders and directors in a

       company called Rosalyn Food Mart, Inc., and worked

       together with respect to that business. Tr. 81.

 59.   Shamekh and Zendedel also entered into a joint business

       venture to operate a nail salon in Los Angeles, but the

       business never worked out. Tr. 82.


The Loan Excuse


 60.   The defendants claimed that the August 2017 checks issued

       by Ner were loans made by Shamekh or Ner to Zendedel and

       LA Girl. This argument is unsupported by any credible

       evidence.

 61.   Although records purporting to document loans by Shamekh

       and Ner to Zendedel and LA Girl were produced, none were

       dated after May 2016. Tr. 115; Ex. 55. At trial, Shamekh

       suggested that it is possible he wrote down the alleged

       “loans” relating to the checks issued by Ner in the August

       transaction, but then threw the papers away. Tr. 116. He

       then testified that he does not remember throwing them

       away, but “probably did.” Id.


                                18
62.   Zendedel’s deposition testimony also refutes Shamekh’s

      claim that he gave Ner the August 2017 checks as a “loan.”

      Zendedel testified at his deposition that Shamekh gave the

      checks because Zendedel did not have his checkbook. Tr.

      136-38.


Transfers


63.   Zendedel signed and issued to Shamekh a Short Form Deed of

      Trust and Assignment of Rents (along with a promissory

      note) (“Deed of Trust”), which mortgaged Zendedel’s house

      in California to Shamekh. The Deed of Trust is dated

      September 26, 2017, 21 days after the September 5, 2017

      transaction with the plaintiff. Tr. 117; Ex. 56. When

      asked why this was done “coincidentally” at that precise

      time, Shamekh glibly stated: “personal choice.” Tr. 118.

      Yet, Shamekh did not file a cross-claim in this action

      against Zendedel and LA Girl regarding the “loans”

      allegedly made by Shamekh to Zendedel. Id. 126.

64.   Zendedel testified at his deposition that he transferred

      his house to his wife “last month,” which, given the date

      of his deposition on May 23, 2018, would have been in

      April 2018. Tr. 132.




                               19
Both LA Girl and Ner issued Checks Against Insufficient Funds


 65.   The first check to bounce issued by Ner was check no. 1040

       in the amount of $20,000.00.

 66.   Issuing a check from an account with insufficient funds

       was not an unusual occurrence for Ner. Shamekh admitted

       having issued checks from a Ner account on insufficient

       funds before, saying “[i]t’s a – it’s business. It’s – it

       happens sometimes.” Tr. l02. He also wrote bad checks to

       another supplier of gold, Kahan Jewelry, located in the

       same building as the plaintiff and those checks were

       returned at about the same time as the checks to plaintiff

       were being returned. Id. 102-04.

 67.   Ner had recurring negative balances in its bank account on

       the dates of August 9, 25, 29, and 30, 2017. Shamekh’s

       response to these facts was: “It’s a business thing.”

       Checks were written without funds backing them up and were

       to be covered later. Tr. 124

 68.   Ner had a negative balance in its bank account on

       September 6, 2017, a day after the September 5, 2017

       transaction, and on September 18, 2017. Tr. 125.

 69.   The last transaction entered into by Ner was a few months

       before this trial in June 2019, and when asked whether Ner

       was out of business, Shamekh responded “[n]o, it’s not out



                                20
       of business. The gold – pure gold business is not as good

       as it used to be so that’s why I am looking into other

       businesses as well.” Tr. 126.

 70.   Zendedel and LA Girl have been sued before for purchasing

       gold using checks issued against insufficient funds. Tr.

       131.

 71.   Zendedel admitted that the post-dated checks to the

       plaintiff were issued when Zendedel and LA Girl had

       sufficient funds in the account to cover them. Tr. 139-40.


Shamekh’s Use of the Ner Bank Account for Personal Use


 72.   The Ner bank statements for the period April 2017 through

       June 2018 indicate Shamekh’s use of the Ner bank account

       for Shamekh’s personal use. For example, Ner’s bank

       statements show purchases on iTunes, checks for Nationwide

       Appraisal and Wells Fargo Home Loans, purchases at Zara

       and Charles Tyrwhitt, many restaurant purchases, and

       payments to a school that Shamekh claimed was a donation.

       Ex. 71; Tr. 123-24. Shamekh’s denial that these were

       personal expenses, and his explanations that these were

       business expenses, are not credible. Tr. 119-24. The Ner

       bank statements show repeated payments for food and

       clothing and regular payments to a religious institution.

       Id. 122-124.


                                21
Disregard of Corporate Separateness Between Ner and LA Girl


 73.   Zendedel and Shamekh treated their respective corporations

       as one and the same entity, and transactions for one were

       credited to the other. For example, checks for merchandise

       were issued by Shamekh’s corporation, Ner, while the goods

       were purportedly purchased on behalf of Zendedel’s

       corporation LA Girl.


                         CONCLUSIONS OF LAW


Jurisdiction and Venue


 1.    This court has diversity jurisdiction over this action

       pursuant to 28 U.S.C. § 1332 because the plaintiff and the

       defendants are citizens of different states and the amount

       in controversy exceeds the sum or value of $75,000.00

       exclusive of interests and costs because the defendants

       allegedly owe the plaintiff in excess of $451,714.74.

 2.    Venue is proper in the United States District Court for

       the Southern District of New York, pursuant to 28 U.S.C.

       § 1391(b)(2), because a substantial part of the events,

       acts, or omissions giving rise to these claims occurred in

       New York County, New York.




                                 22
Zendedel and Shamekh are Liable for Each Other’s Acts Under New
York Law
 3.   Before undertaking to determine whether the defendants are

      liable for each of the plaintiff’s claims, it is helpful

      first to determine whether liability will attach to

      corporate and individual defendants equally and whether

      liability will be joint and several among the defendants.

 4.   Where two persons are introduced to a plaintiff as

      partners, or where they conduct themselves so as to give

      the plaintiff the impression that they are partners, they

      are both charged as partners with respect to the

      plaintiff. “It is not absolutely essential that a

      partnership should have actually existed to fasten

      liability upon [a partner]. A person not a partner may

      become so charged as to third parties by holding himself

      out as a partner and inducing credit on the faith of such

      relation.” Taylor v. Meyer, 62 N.Y.S. 301, 302 (App. Div.

      1900) (internal citations omitted). In that case, “such

      person will be estopped from denying liability for the act

      which induces the belief.” Id.; see also JLG Architectural

      Prods., LLC v. WDF, Inc., 928 N.Y.S.2d 750, 752 (App. Div.

      2011) (finding that estoppel barred the plaintiff from

      denying the existence of a partnership). The partners by

      estoppel will be jointly and severally liable to the



                               23
     parties to which they hold themselves out as partners. See

     JLG Architectural Prods., 928 N.Y.S.2d at 752.

5.   The evidence shows that Shamekh held himself out as

     Zendedel’s partner, and the plaintiff relied on that

     representation in deciding to conduct business with the

     defendants and extend credit to the defendants. Shamekh

     and Zendedel showed up together at the JCK Show, and

     subsequently at the plaintiff’s office in New York City.

     They conducted themselves together in the plaintiff’s

     showroom as if they were partners with each other. Shamekh

     filled out LA Girl checks in front of the plaintiff.

     Zendedel held out to the plaintiff that Shamekh was

     funding their new business. See Fleet Bank NH v. Royall,

     630 N.Y.S.2d 559, 560 (App. Div. 1995) (“[A] person is

     estopped from denying the existence of a partnership when

     he, by words spoken or written or by conduct, represents

     himself, or consents that another represent him, as a

     partner in an existing partnership.”). Shamekh cannot now

     evade liability to the plaintiff by claiming that he was

     not Zendedel’s partner. The explanation that the

     relationship between Shamekh and Zendedel was purely one

     between a creditor and a debtor is not credible and

     unsupported by the evidence. See Taylor, 62 N.Y.S. at 302

     (declining to credit the defendant’s threadbare denial

                              24
      that there was a partnership). As partners by estoppel,

      Shamekh is liable to the plaintiff to the same extent that

      Zendedel is liable to the plaintiff and vice versa. As

      partners by estoppel, Shamekh and Zendedel are jointly and

      severally liable for any damages in this case.


Piercing the Corporate Veil and Alter Ego Liability


 6.   “The concept of piercing the corporate veil is a

      limitation on the accepted principles that a corporation

      exists independently of its owners, as a separate legal

      entity, that the owners are normally not liable for the

      debts of the corporation, and that it is perfectly legal

      to incorporate for the express purpose of limiting the

      liability of the corporate owners.” Morris v. New York

      State Dep’t of Taxation & Fin., 623 N.E.2d 1157, 1160

      (N.Y. 1993). “The doctrine of piercing the corporate veil

      is typically employed by a third party seeking to go

      behind the corporate existence in order to circumvent the

      limited liability of the owners and to hold them liable

      for some underlying corporate obligation.” Id.

 7.   Under New York law, the party seeking to pierce the

      corporate veil must show “(i) that the owner exercised

      complete dominion over the corporation with respect to the

      transaction at issue; and (ii) that such domination was


                               25
     used to commit a fraud or wrong that injured the party

     seeking to pierce the veil.” Am. Fuel Corp. v. Utah Energy

     Dev. Co., Inc., 122 F.3d 130, 134 (2d Cir. 1997).

8.   Determining that veil-piercing is appropriate is a fact

     intensive inquiry and courts consider many factors,

     including:


         (1) disregard of corporate formalities; (2)
         inadequate capitalization; (3) intermingling
         of funds; (4) overlap in ownership, officers,
         directors, and personnel; (5) common office
         space, address and telephone numbers of
         corporate entities; (6) the degree of
         discretion shown by the allegedly dominated
         corporation; (7) whether the dealings between
         the entities are at arms length; (8) whether
         the corporations are treated as independent
         profit centers; (9) payment or guarantee of
         the corporation’s debts by the dominating
         entity, and (10) intermingling of property
         between the entities.
     Boroditskiy v. Eur. Specialties LLC, 314 F. Supp. 3d 487,

     494 (S.D.N.Y. 2018) (quoting Freeman v. Complex Comput.

     Co., 119 F.3d 1044, 1053 (2d Cir. 1997)). “The concept is

     equitable in nature, and the decision whether to pierce

     the corporate veil in a given instance will depend on the

     facts and circumstances.” Hyland Meat Co., Inc. v.

     Tsagarakis, 609 N.Y.S.2d 625, 626 (App. Div. 1994).


9.   With respect to the complete control prong of the

     equitable analysis, the evidence is sufficient to pierce

     Ner’s corporate veil. During the period when the

                              26
      transactions at issue in this case occurred, Ner was

      undercapitalized; Ner’s funds were used by Shamekh for

      personal expenses; Shamekh completely dominated Ner as the

      sole shareholder and director; and Ner itself was not

      beholden to any force other than Shamekh’s discretion and

      whims. At all times, Shamekh held himself out to the

      plaintiff as the alter ego of Ner. On balance, equitable

      considerations compel veil piercing in this situation.

      See, e.g., Baby Phat Holding Co., LLC v. Kellwood Co., 997

      N.Y.S.2d 67, 70 (App. Div. 2014) (finding allegations

      sufficient to support a veil piercing theory where the

      defendant had dominated and controlled the negotiations on

      behalf of the corporation and the defendant personally

      provided information that persuaded the plaintiff to enter

      into the agreement at issue).

10.   With respect to the complete control prong of the

      equitable analysis, the evidence is also sufficient to

      pierce LA Girl’s corporate veil. LA Girl was

      undercapitalized; Zendedel acted as a personal guarantor

      of LA Girl’s debts to the plaintiff; Zendedel exercised

      complete control of LA Girl as its sole shareholder and

      director; and LA Girl itself was not beholden to any force

      other than Zendedel’s discretion and whims. At all times,

      Zendedel held himself out as the alter ego of LA Girl. On

                               27
       balance, equitable considerations compel veil piercing in

       this situation. See, e.g., id.

 11.   Zendedel and Shamekh used the corporate form explicitly to

       perpetrate the fraud in this case, issuing post-dated

       checks from the corporate bank accounts in order to induce

       the plaintiff’s reliance and representing themselves to

       the plaintiff at all times as the alter ego of their

       respective corporations. See Hyland Meat, 609 N.Y.S.2d at

       626 (finding veil piercing appropriate because the

       defendants “used their control of the restaurant to induce

       the plaintiff to continue making deliveries of meat for

       which it was not paid.”). Thus, the corporate veil should

       be pierced such that Shamekh and Zendedel are personally

       liable for the judgments against Ner and LA Girl,

       respectively, in this case.


The Individual and Corporate Liability of the Defendants,
Summarized
 12.   The corporate veil should be pierced with respect to Ner

       and LA Girl, such that Shamekh and Zendedel are personally

       liable for the debts and obligations of Ner and LA Girl,

       respectively, in this case.

 13.   Shamekh and Zendedel are partners by estoppel with respect

       to the transactions between them and the plaintiff.

       Shamekh and Zendedel are therefore jointly and severally


                                28
       liable for the debts and obligations of the other with

       respect to this case.

 14.   Because the doctrines of partnership by estoppel and veil

       piercing are applicable in this case, the four defendants,

       Zendedel, Shamekh, LA Girl, and Ner are all jointly and

       severally liable to the plaintiff for the damages in this

       case that are detailed below as partnerships between the

       individual defendants Shamekh and Zendedel and the

       corporate defendants Ner and LA Girl. Cf. John’s Inc. v.

       Island Garden Ctr. of Nassau, Inc., 269 N.Y.S.2d 231, 235-

       36 (Dist. Ct. 1966) (corporations may be liable as

       partners), aff’d sub nom., C.J. Zonneveld & Sons, Inc. v.

       Island Garden Ctr., Inc., 280 N.Y.S.2d 34 (App. Term.

       1967).


The Defendants are Liable for Breach of Contract


 15.   “Under New York law, a breach of contract requires proof

       of (1) an agreement, (2) adequate performance by the

       plaintiff, (3) breach by the defendant, and (4) damages.”

       Fischer & Mandell, LLP v. Citibank, N.A., 632 F.3d 793,

       799 (2d Cir. 2011). Each of the elements has been

       established.

 16.   The individual and corporate defendants, acting jointly as

       partners, purchased merchandise memorialized in the


                                29
      written invoice of August 2017 and on Memo in September

      2017. The plaintiff performed on the contract by

      delivering the merchandise to the defendants. The

      defendants breached the contract by failing to pay the

      plaintiff what the plaintiff is due under the contract,

      resulting in monetary damages to the plaintiff. The

      defendants could have performed on the contract by paying

      the plaintiff what the plaintiff was due or could have

      attempted to rescind the contract by returning the

      merchandise to the plaintiff. The defendants have not done

      so, despite repeatedly being asked to perform by the

      plaintiff. The defendants are in clear breach of the

      agreements between the parties. See House of Diamonds v.

      Borgioni, LLC, 737 F. Supp. 2d 162, 170 (S.D.N.Y. 2010)

      (finding breach of contract when a buyer of diamonds

      refused to either pay or return the diamonds).

17.   In addition, the checks themselves, given in consideration

      for the August and September 2017 transactions, are

      independent contracts that the plaintiff may sue under.

      See V.D.B. Pac. B.V. v. Chassman, 753 F. Supp. 2d 202, 205

      (S.D.N.Y. 2010) (“Under New York law, a check embodies a

      statutory contract to pay the amount of the check in cash.

      If the check is dishonored, the creditor may sue either on



                               30
      the dishonored check or the underlying debt.”)

      (alterations and quotation marks omitted).

18.   All the defendants, both the corporate and individual

      defendants, manifested their intent to be bound by these

      contracts: the August 2017 invoice, the September 2017

      memo, and the checks. The invoices were made out to LA

      Girl, but the checks were drawn from accounts bearing

      Ner’s name. Shamekh personally filled out the information

      on the checks made out to the plaintiff. Zendedel

      personally guaranteed the payments for the August and

      September Transactions. This course of conduct between the

      defendants and the plaintiff manifests an intent by Ner

      and LA Girl as well as their alter egos Shamekh and

      Zendedel to be collectively bound to the total agreement

      between the parties as expressed in the checks and the

      invoices. See MBIA Ins. Corp. v. Royal Bank of Canada, 706

      F. Supp. 2d 380, 396-400 (S.D.N.Y. 2009) (discussing

      situations when non-signatories may be liable for breach

      of contract under alter ego and joint venture theories

      when there is an intent to be bound).

19.   The plaintiff may recover on the total unpaid sum as

      expressed in the August 2017 invoice and the September

      Memo or alternatively as expressed in the dishonored

      checks, because the plaintiff has established the

                               31
      existence and genuineness of the checks, the defendants’

      admission as to the issuance and execution of the checks,

      the presentment of the checks for payment, and the failure

      by the defendants to make payment. See Inner City

      Telecomms. Network, Inc. v. Sheridan Broad. Corp., No. 10-

      cv-3567, 2010 WL 2835559, at *2 (S.D.N.Y. July 13, 2010)

      (“Under New York law, a plaintiff seeking to show a prima

      facie entitlement to summary judgment on a promissory note

      must establish four elements: ‘execution, delivery,

      demand, and failure to pay.’”) (quoting Soloman v.

      Langler, 885 N.Y.S.2d 904, 904 (App. Div. 2009)).

20.   In addition to the purchase price for the gold jewelry

      products, the invoice for the August 2017 transaction (Ex.

      11) provides that there is a 1.5% monthly finance charge

      on all past due amounts, for which the defendants are

      liable to the plaintiff. As of August 1, 2019, this sum is

      equal to $51,150. The invoice for the August Transaction

      and the Memo for the September Transaction (Exs. 11, 12)

      provide that the plaintiff may recover collection fees,

      attorney’s fees, court fees, and all related expenses. The

      amount of attorney’s fees, court costs, and related

      expenses owed to the plaintiff under the contract will be

      determined after judgment is entered for the plaintiff.



                               32
       See Fed. R. Civ. P. 54(d)(2)(B); O&G Indus., Inc. v. Nat’l

       R.R. Passenger Corp., 537 F.3d 153, 167-68 (2d Cir. 2008).


The Amount of Damages for Breach of Contract


 21.   As a foreseeable and proximate result of the defendants’

       breach of contract, the plaintiff has sustained the

       following damages: (1) $451,714.74 for the amounts owed

       for the August 2017 and September 2017 Transactions; (2)

       monthly finance charges for the amount of the August

       invoice that remains unpaid, which amounts to $51,150 up

       to August 1, 2019; and (3) collection fees, attorney’s

       fees, court fees, and all related expenses.

 22.   Pursuant to N.Y. C.P.L.R. §§ 5001 and 5004, prejudgment

       interest accrues on the above amounts, at 9% per annum,

       from September 5, 2017, the date the total breach

       occurred, to the date of entry of judgment for the

       plaintiff. See Stanford Square, L.L.C. v. Nomura Asset

       Capital Corp., 232 F. Supp. 2d 289, 292 (S.D.N.Y. 2002)

       (“Prejudgment interest is awarded under New York law as a

       matter of right for contract damages.”).


The Defendants are Liable For Fraud


 23.   “Under New York law, for a plaintiff to prevail on a claim

       of fraud, he must prove five elements by clear and


                                33
      convincing evidence: (1) a material misrepresentation or

      omission of fact, (2) made with knowledge of its falsity,

      (3) with an intent to defraud, and (4) reasonable reliance

      on the part of the plaintiff, (5) that causes damage to

      the plaintiff.” Schlaifer Nance & Co. v. Estate of Warhol,

      119 F.3d 91, 98 (2d Cir. 1997); see also Jo Ann Homes at

      Bellmore, Inc. v. Dworetz, 250 N.E.2d 214, 217 (N.Y. 1969)

      (“There must be a representation of fact, which is either

      untrue and known to be untrue or recklessly made, and

      which is offered to deceive the other party and to induce

      them to act upon it, causing injury.”).

24.   Fraudulent intent may be shown through facts that show

      “both motive and opportunity to commit fraud” or by

      showing “strong circumstantial evidence of conscious

      misbehavior or recklessness.” Shields v. Citytrust

      Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994)

      (discussing allegations necessary to state a claim);

      Kramer v. Metro. Life Ins. Co., 154 N.Y.S.2d 565, 567

      (Sup. Ct. 1956) (“Actual intent to defraud, or fraud in

      fact, like any other fact, may be shown by circumstantial

      evidence.”) (internal quotation marks omitted), aff’d, 160

      N.Y.S.2d 554 (App. Div. 1957), aff’d, 148 N.E.2d 320 (N.Y.

      1958).



                               34
25.   The recklessness of the defendant in a fraud claim is

      proven by conduct which “represents an extreme departure

      from the standards of ordinary care to the extent that the

      danger was either known to the defendant or so obvious

      that the defendant must have been aware of it.” Chill v.

      Gen. Elec. Co., 101 F.3d 263, 269 (2d Cir. 1996)

      (alterations, quotation marks, and citation omitted).

26.   Issuing a check on a bank account with the knowledge that

      the funds in the account are insufficient to satisfy

      payment “in and of itself constitute[s] actionable fraud.”

      Societe Generale Alsacienne de Banque, Zurich v.

      Flemingdon Dev. Corp., 500 N.Y.S.2d 278, 282 (App. Div.

      1986); see A. Sam & Sons Produce Co. v. Campese, 217

      N.Y.S.2d 275, 277 (App. Div. 1961) (“One who draws and

      delivers a check with knowledge that the funds are

      insufficient commits actionable fraud. Even when no oral

      representations are made, the act of drawing and

      delivering a check amounts to a representation that the

      drawer keeps an account with the drawee and that there are

      sufficient funds on deposit to meet it.”) (internal

      citation omitted).

27.   The fraud claim in this case is not duplicative of the

      breach of contract claim because the plaintiff has

      sufficiently proved a claim of fraudulent inducement that

                               35
      is separate from its claim of breach of contract. The

      plaintiff proved not only that the defendants had no

      intent to carry out the contracts, but that the defendants

      fraudulently induced the plaintiff to enter into the

      contracts and deliver the merchandise. See Alpha Capital

      Anstalt v. Oxysure Sys., Inc., 252 F. Supp. 3d 332, 340

      (S.D.N.Y. 2017); House of Diamonds, 737 F. Supp. 2d at

      171.

28.   The plaintiff has established all of the elements of its

      fraud claim by clear and convincing evidence.

29.   The evidence shows that the individual defendants, in

      partnership with one another and through the use of their

      alter ego corporations, induced the plaintiff to rely on

      the defendants’ credit worthiness through the Las Vegas

      transaction and the July transaction. These transactions

      made the plaintiff believe that the defendants would pay

      for the merchandise purchased in connection with the

      August and September 2017 transactions. But the evidence

      shows that the defendants never intended to pay the

      plaintiff for the merchandise in connection with the

      August and September 2017 transactions. At that time, the

      defendants knew that the representations concerning their

      ability to pay were false. The defendants knew, but

      concealed, from the plaintiff that the corporate

                               36
      defendants were insolvent and could not meet their

      obligations to honor the checks; the testimony of Shamekh

      at trial to the contrary is not credible.

30.   The plaintiff reasonably relied on the acts and conduct of

      the defendants, who falsely portrayed themselves as credit

      worthy persons and corporations when, as the defendants

      knew, they were not. The defendants concealed from the

      plaintiff the fact that they were issuing bad checks to

      other jewelry and gold merchants at the same time that

      they entered into the fraudulent transactions with the

      plaintiff and induced the plaintiff to deliver the gold

      merchandise to the defendants. The evidence demonstrates

      that it was common in the jewelry business to conduct

      transactions between businesses in this way, through in-

      person exchanges and on Memo. It was reasonable for the

      plaintiff, through the individual Alishaev brothers, to

      believe that the defendants would act non-fraudulently and

      make payments when due. Based on all the facts and

      circumstances, the plaintiff reasonably relied to its

      detriment on the acts and conduct of the defendants in

      delivering gold jewelry products to the defendants with an

      expectation of prompt payment. See Emergent Capital Inv.

      Mgmt., LLC v. Stonepath Grp., Inc., 343 F.3d 189, 195 (2d

      Cir. 2003) (“In assessing the reasonableness of a

                               37
       plaintiff’s alleged reliance, we consider the entire

       context of the transaction, including factors such as its

       complexity and magnitude the sophistication of the

       parties, and the content of any agreements between

       them.”). Had the plaintiff been aware of these material

       facts, the plaintiff would not have entered into the

       August and September transactions, and they may recover

       for the damages sustained as a result of the defendants’

       fraudulent inducement.

 31.   As a proximate result of the defendants’ fraudulent

       conduct, the plaintiff has incurred damages of

       $451,714.74, which constitutes the amount of unpaid monies

       on the merchandise from the August and September 2017

       Transactions.


The Defendants are Liable for Conversion


 32.   In New York, “conversion is the unauthorized assumption

       and exercise of the right of ownership over goods

       belonging to another to the exclusion of the owner’s

       rights.” Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d

       400, 403-04 (2d Cir. 2006) (alterations and internal

       quotation marks omitted), certifying questions to, 864

       N.E.2d 1272 (N.Y. 2007). “Two key elements of conversion

       are (1) plaintiff’s possessory right or interest in the


                                38
      property and (2) defendant’s dominion over the property or

      interference with it, in derogation of plaintiff’s

      rights.” Pac. Int’l Corp. v. Raman Int’l Gems, Ltd., 888

      F. Supp. 2d 385, 396 (S.D.N.Y. 2012) (internal quotation

      marks and alterations omitted). “Where the original

      possession is lawful, a conversion does not occur until

      the defendant refuses to return the property after demand

      or until he sooner disposes of the property.” Id.

      (internal quotation marks omitted).

33.   A claim for conversion will not lie under New York law

      where it merely restates or where it is predicated on a

      “mere breach of contract.” MBL Life Assurance Corp. v. 555

      Realty Co., 658 N.Y.S.2d 122, 124 (App. Div. 1997); see

      also Peters Griffin Woodward, Inc. v. WCSC, Inc., 452

      N.Y.S.2d 599, 600 (App. Div. 1982). However, “the

      contracting party may also be held liable in tort where

      the conduct which constitutes a breach of contract also

      constitutes a breach of a duty distinct from, or

      independent of, the breach of contract.” Conn. N.Y.

      Lighting Co. v. Manos Bus. Mgmt. Co., Inc., 98 N.Y.S.3d

      101, 103 (App. Div. 2019).

34.   The claim for conversion is not duplicative of the claim

      for breach of contract because the defendants engaged in

      fraudulent and wrongful conduct that goes beyond mere

                               39
      breach of contract by fraudulently inducing the plaintiff

      to enter into the contracts in the first place. See, e.g.,

      Astroworks, Inc. v. Astroexhibit, Inc., 257 F. Supp. 2d

      609, 618 (S.D.N.Y. 2003) (refusing to dismiss as

      duplicative a claim for conversion when there were

      allegations of fraudulent misrepresentations and wrongful

      appropriation that went beyond breach of contract).

35.   The defendants are liable for converting the merchandise

      purchased during the August 2017 transaction because the

      defendants never obtained a possessory interest superior

      to that of the plaintiff over the merchandise that the

      defendants fraudulently induced the plaintiff to deliver

      to the defendants. See Brown v. Stinson, 821 F. Supp. 910,

      913 n.3 (S.D.N.Y. 1993) (“At times, fraud or a bailee’s

      misdeed may be sufficient interference with a chattel to

      support a claim for conversion.”). The plaintiff therefore

      retained a possessory right superior to the defendants in

      the merchandise that the defendants took during the August

      2017 transaction by fraudulently inducing the plaintiff to

      enter into the transaction. The defendants are liable for

      converting the merchandise taken by the defendants in the

      August 2017 transaction.

36.   The defendants are liable for converting the merchandise

      given to the defendants in September 2017 on Memo because

                                 40
       that merchandise was given to the defendants by

       consignment and the evidence shows that in those

       situations in the jewelry business, legal title remains

       with the seller. See House of Diamonds, 737 F. Supp. 2d at

       171-72. Thus, the plaintiff’s possessory right in the

       merchandise purchased on Memo was superior to the

       defendants’ possessory right.

 37.   The defendants are liable for damages calculated as the

       value of the property at the time of the conversion. See

       Rajeev Sindhwani, M.D., PLLC v. Coe Bus. Serv., Inc., 861

       N.Y.S.2d 705, 708 (App. Div. 2008). The defendants are

       liable for $451.714.74 in damages, which is the total

       amount of the August and September 2017 Transactions.


The Plaintiff is Entitled to an Order of Replevin


 38.   “Replevin is a remedy employed to recover specific,

       identifiable items of personal property.” TAP Manutencao e

       Engenharia Brasil S.A. v. Int’l Aerospace Grp., Corp., 127

       F. Supp. 3d 202, 211 (S.D.N.Y. 2015) (alterations and

       internal quotation marks omitted). To determine who has

       the superior possessory right to a chattel for purposes of

       an order of replevin when the defendants come into the

       property lawfully, the plaintiff must establish that it

       made a demand for possession and was refused. See


                                41
      Christie’s Inc. v. Davis, 247 F. Supp. 2d 414, 419

      (S.D.N.Y. 2002).

39.   With respect to the merchandise obtained in the August

      2017 Transaction, the plaintiff has the right to an order

      of replevin because the plaintiff has shown that it was

      fraudulently induced to part with the merchandise and “the

      replevin of goods obtained by fraudulent representations

      has always been permitted in New York.” Scutti Pontiac,

      Inc. v. Rund, 402 N.Y.S.2d 144, 148 (Sup. Ct. 1978).

      Therefore an order of replevin with respect to the August

      2017 merchandise is appropriate.

40.   With respect to the merchandise delivered in the September

      2017 transaction, the plaintiff has a superior possessory

      interest in the merchandise taken by the defendants

      because it is in the nature of a transaction of

      merchandise on Memo that title remains in the seller until

      the buyer fully pays. The plaintiff has also established

      that it was induced to transact with the defendants in

      September 2017 by fraudulent assurances of the defendants’

      credit worthiness. The plaintiff has also established that

      it made a demand on the defendants to return the

      merchandise in connection with the September 2017

      transaction and that the defendants refused. Therefore an



                               42
       order of replevin is warranted with respect to the

       merchandise delivered in the September 2017 transaction.

 41.   The plaintiff is entitled to an order of replevin for the

       return of the unpaid jewelry products from the August and

       September 2017 Transactions that are in the possession,

       custody, or control of any of the defendants.


The Applicability of the New York Debtor and Creditor Law
 42.   To prevail on a claim under the New York Debtor and

       Creditor Law § 273-a, the plaintiff must establish that a

       defendant in a suit for money damages, while a defendant,

       (1) conveyed some property without fair consideration, (2)

       that a judgment was docketed against the defendant, and

       (3) that the defendant failed to satisfy the judgment.

       Dempster v. Overview Equities, Inc., 773 N.Y.S.2d 71, 74

       (App. Div. 2004).

 43.   Under the New York Debtor and Creditor Law § 273, “[a]

       conveyance that renders the conveyor insolvent is

       fraudulent as to creditors without regard to actual

       intent, if that conveyance was made without fair

       consideration.” CIT Grp./Comm. Servs., Inc. v. 160-09

       Jamaica Ave. Ltd. P’ship, 808 N.Y.S.2d 187, 189 (App. Div.

       2006). “A person is insolvent when the present fair

       salable value of his assets is less than the amount that

       will be required to pay his probable liability on his

                                43
      existing debts as they become absolute and matured.” N.Y.

      Debtor & Creditor Law § 271(1).

44.   As applicable to Sections 273-a and 273, fair

      consideration requires both that the amount given for the

      transferred property was a fair equivalent and that the

      transaction was made in good faith, by both the transferor

      and the transferee. See Sardis v. Frankel, 978 N.Y.S.2d

      135, 141 (App. Div. 2014). “[T]he transfer of corporate

      assets to an insider establishes a lack of good faith as a

      matter of law” so long as “the transfer of assets [goes]

      either directly to the insider or to an entity controlled

      by the insider.” Mega Personal Lines, Inc. v. Halton, 780

      N.Y.S.2d 409, 411 (App. Div. 2004).

45.   Section 276 of the New York Debtor and Creditor Law

      provides that “[e]very conveyance made and every

      obligation incurred with actual intent, as distinguished

      from intent presumed in law, to hinder, delay, or defraud

      either present or future creditors, is fraudulent as to

      both present and future creditors.” Unlike Sections 273

      and 273-a, Section 276 of the New York Debtor and Creditor

      Law addresses actual fraud, rather than constructive

      fraud, and further does not require that the party seeking

      to set aside the conveyance prove unfair consideration or

      insolvency. See Wall St. Assocs. v. Brodsky, 684 N.Y.S.2d

                               44
      244, 247 (App. Div. 1999). Because of the difficulty of

      proving actual intent, the plaintiff may rely on

      circumstances that give rise to an inference of actual

      intent, such as “a close relationship between the parties

      to the alleged fraudulent transaction; a questionable

      transfer not in the usual course of business; inadequacy

      of the consideration; the transferor’s knowledge of the

      creditor’s claim and the inability to pay it; and

      retention of control of the property after the

      conveyance.” Id. Thus, although lack of consideration is

      not a prerequisite to setting aside a conveyance as

      fraudulent under Section 276, the lack of consideration

      given is one factor that courts use to determine whether

      the conveyance was made with actual intent to defraud.

46.   Zendedel did not violate Section 273-a when he transferred

      to Shamekh the Deed of Trust to Zendedel’s California home

      in September 2017 because there had yet to be a judgment

      docketed against the defendants at that time. See Ray v.

      Ray, 970 N.Y.S.2d 9, 12 (App. Div. 2013) (dismissing a

      claim under Section 273-a because there was no judgment

      against the defendant when she made the alleged fraudulent

      conveyance).

47.   Zendedel’s conveyance of the Deed of Trust in his house to

      Shamekh in September 2017 cannot be set aside as

                               45
      fraudulent under Section 273 because the plaintiff has

      introduced no evidence that the deed of trust was

      transferred without consideration. See In re Borriello,

      329 B.R. 367, 373-74 (Bankr. E.D.N.Y. 2005) (stating that

      the burden of proof lies with the party seeking to set

      aside the fraudulent conveyance to prove a lack of fair

      consideration by a preponderance of the evidence).

48.   However, the plaintiff is entitled to set aside as

      fraudulent the transfer of the Deed of Trust mortgaging

      Zendedel’s home to Shamekh in September 2017 under New

      York Debtor and Creditor Law Section 276. Section 276 does

      not require proof of insolvency or a lack of consideration

      for the transfer. Rather, all that is required under

      Section 276 is that the plaintiff prove that Zendedel

      engaged in actual fraud by the conveyance in an attempt to

      frustrate present or future creditors. See Wall St.

      Assocs, 684 N.Y.S.2d at 247-48.

49.   The plaintiff points to sufficient evidence from which it

      can be concluded that Zendedel transferred the Deed of

      Trust in September 2017 with the “actual intent” to

      defraud the plaintiff, the defendants’ creditor. Zendedel

      transferred the Deed of Trust in his home in September

      2017 to his partner by estoppel and a defendant in this

      case, shortly after the fraudulent transaction on

                               46
September 5, 2017 at which time Zendedel undertook a

personal guarantee for the merchandise taken by Memo. The

proximity of the conveyance to the defendants’ fraudulent

activities during the August and September 2017

transactions establishes that Zendedel intended to

frustrate anticipated creditors. See Secs. Inv. Protection

Corp. v. Stratton Oakmont, Inc., 234 B.R. 293, 316 (Bankr.

S.D.N.Y. 1999) (knowledge by the transferor of ailing

financial condition and debts of the corporation supported

an inference that the conveyance was fraudulent under

Debtor and Creditor Law Section 276). These circumstances

– the conveyance of the Deed of Trust to a partner by

estoppel shortly after the fraudulent September 2017

transaction – constitute “badges of fraud” that give rise

to the conclusion that Zendedel and Shamekh sought to

frustrate collection of debts and to render Zendedel

judgment proof by virtue of the conveyance. See Pen Pak

Corp. v. LaSalle Nat’l Bank of Chicago, 658 N.Y.S.2d 407

(App. Div. 1997) (finding badges of fraud sufficient to

survive summary judgment); Wall St. Assocs., 684 N.Y.S.2d

at 248 (finding stock transfers that were intended to

defeat anticipated creditors supported a claim under

Debtor and Creditor Law Section 276).



                         47
50.   The plaintiff is not entitled to set aside as fraudulent

      the conveyance made to Zendedel’s wife in April 2018 under

      Sections 273 or 273-a for the same reason that the

      plaintiff cannot set aside the conveyance made to Shamekh

      in September 2017 under those sections. The April 2018

      conveyance to Zendedel’s wife occurred before there was a

      judgment docketed in this case and the plaintiff

      introduced no evidence that the April 2017 conveyance was

      made without adequate consideration.

51.   Moreover, the plaintiff is not entitled to set aside the

      conveyance from Zendedel to his wife in April 2018 because

      Zendedel’s wife is not a party in this case and has not

      been given an opportunity to appear before the Court as a

      non-party. See City of Almaty, Khazakhstan v. Ablyazov,

      No. 15-cv-5345, 2019 WL 4747654, at *4 (S.D.N.Y. Sept. 30,

      2019) (“In order for the Khazakh entities to set aside the

      assignment and deprive the Chetrit Entities of their

      property, they would need to sue the Chetrit Entities for

      fraudulent conveyance.”); see also Allstate Ins. Co. v.

      Mirvis, No. 08-cv-4405, 2018 WL 4921631, at *7-10

      (E.D.N.Y. Sept. 4, 2018) (discussing arguments made by

      non-party transferees’ who appeared on a motion to set

      aside conveyances as fraudulent under Section 276).



                               48
 52.   The plaintiff is therefore entitled to set aside as

       fraudulent only the September 2017 conveyance to Shamekh

       and only under New York Debtor and Creditor Law Section

       276.

 53.   The plaintiff is entitled to an award of attorney’s fees

       pursuant to New York Debtor and Creditor Law Section 276-

       a. See 5706 Fifth Ave., LLC v. Louzieh, 969 N.Y.S.2d 141,

       142 (App. Div. 2013) (“A plaintiff that successfully

       establishes actual intent to defraud is entitled to a

       reasonable attorney’s fee under Debtor and Creditor Law

       § 276-a.”).


The Plaintiff is Not Entitled to a Constructive Trust


 54.   “A constructive trust is the formula through which the

       conscience of equity finds expression. When property has

       been acquired in such circumstances that the holder of the

       legal title may not in good conscience retain the

       beneficial interest, equity converts him into a trustee.”

       Counihan v. Allstate Ins. Co., 194 F.3d 357, 360 (2d Cir.

       1999) (alteration and internal quotation marks omitted).

       The purpose of a constructive trust is to be an equitable

       remedy used to prevent unjust enrichment. See id. at 361.

 55.   “New York courts have clarified that ‘as an equitable

       remedy, a constructive trust should not be imposed unless


                                49
      it is demonstrated that a legal remedy is inadequate.’” N.

      Shipping Funds I, LLC v. Icon Capital Corp., 921 F. Supp.

      2d 94, 107 (S.D.N.Y. 2013) (alteration omitted) (quoting

      In re First Cent. Fin. Corp., 377 F.3d 209, 215 (2d Cir.

      2004)). Thus, “where a valid agreement controls the rights

      and obligations of the parties, an adequate remedy at law

      typically exists, and a constructive trust should not be

      imposed.” Id. (quotation marks omitted).

56.   A valid agreement controls the rights and obligations of

      the parties in this case with respect to the gold jewelry.

      The merchandise taken on Memo by the defendants and the

      merchandise that was transferred to the defendants during

      the August Transaction are governed by the invoices. The

      plaintiff has not established that legal remedies will be

      legally inadequate in this case. See First Cent. Fin.

      Corp., 377 F.3d at 216 (“We concede that FCIC, like many

      other creditors, will not, in all probability, be made

      whole in the proceedings; but that does not mean that its

      remedy is legally inadequate, simply that it is

      imperfect.”). Because the plaintiff has an adequate remedy

      at law under the contractual agreements between the

      parties, there is no cause to impose a constructive trust.




                               50
The Defendants are Not Liable for Punitive Damages


 57.   “In New York, a demand for punitive damages usually arises

       in the context of an action to recover damages for

       intentional torts, such as fraud, libel, or malicious

       prosecution[.]” Gomez v. Cabatic, 70 N.Y.S.3d 19, 26 (App.

       Div. 2018). “An award of punitive damages serves the dual

       purpose of punishing the offending party for wrongful

       conduct and deterring other from engaging in similar

       conduct.” Id. at 25. “In determining the amount of

       punitive damages, the trier of fact can properly consider

       all circumstances immediately connected with the

       transaction tending to exhibit or explain the motive of

       the defendant, the harm done to the plaintiff, the wealth

       of the defendant, and the degree of deterrence resulting

       from the award.” Laurie Marie M. v. Jeffrey T.M., 559

       N.Y.S.2d 336, 342 (App. Div. 1990), aff’d, 575 N.E.2d 393

       (N.Y. 1991). “Whether to award punitive damages in a

       particular case, as well as the amount of such damages, if

       any, are primarily questions which reside in the sound

       discretion of the original trier of the facts.” Nardelli

       v. Stamberg, 377 N.E.2d 975, 977 (N.Y. 1978).

 58.   Punitive damages are inappropriate in this case because

       the fraud is not so wanton and blatant as to warrant



                                51
       punitive damages; the defendants appear to be lacking in

       resources; the harm done to the plaintiff appears no

       different from the harm that occurred as a result of the

       breach of contract; the plaintiff will be made whole by

       traditional compensatory damages to the extent that the

       defendants have any resources; and an award of punitive

       damages would have little deterrent effect, either

       specifically with respect to these defendants or more

       generally.


Election of Remedies and Double Recovery


 59.   The plaintiff has established its right to damages based

       on breach of contract, fraud, and conversion. The

       plaintiff has also established its right to an order of

       replevin for the unpaid goods in the defendants’

       possession that were the subject of the August and

       September 2017 transactions.

 60.   Under the doctrine of election of remedies, “[a]n action

       to rescind a contract of sale on the ground of fraud and

       to recover goods alleged to have been sold in reliance

       upon fraudulent representations is inconsistent with an

       action on the contract of sale.” Am. Woolen Co. of N.Y. v.

       Samuelson, 123 N.E. 154, 155 (N.Y. 1919). Further,

       “[a]fter disaffirming a contract and bringing a suit in


                                52
      replevin for the goods sold, a party has no remedy on the

      contract of sale.” Id. At the same time, it has long been

      recognized that the doctrine of election of remedies is a

      harsh doctrine, and that in order to “bar the pursuit of

      alternative relief, legal and equitable, a party must have

      chosen one of two or more co-existing inconsistent

      remedies, and in reliance upon that election, that party

      must also have gained an advantage, or the opposing party

      must have suffered some detriment.” Prudential Oil Corp.

      v. Phillips Petroleum Co., 418 F. Supp. 254, 257 (S.D.N.Y.

      1975).

61.   To the extent that there have been alternative and

      inconsistent theories of recovery pressed in this case,

      there has been no advantage to the plaintiff nor detriment

      to the defendants throughout this litigation.

62.   “To avoid double recovery, a party generally cannot

      recover both the full value of the converted property and

      the return of the property itself.” Red Hook Container

      Terminal LLC v. S. Pac. Shipping Co. Ltd., No. 15-cv-1483,

      2019 WL 4509025, at *3 (S.D.N.Y. Sept. 19, 2019); cf.

      Restatement (Second) of Torts § 922(1) (1979) (“The amount

      of damages for the conversion of a chattel is diminished

      by its recovery or acceptance by a person entitled to its

      possession.”).

                               53
 63.    In the course of satisfying the plaintiff’s damages claim

        for breach of contract, which includes contract interest

        and statutory prejudgment interest, and which includes the

        damages for conversion and fraud, the defendants are

        entitled to mitigate those damages through the return of

        the plaintiff’s property with respect to which the order

        of replevin will issue.

 64.    If an order of replevin successfully results in the return

        to the plaintiff of merchandise worth a certain amount

        under the contracts between the parties, then the

        defendants may reduce their liability by that certain

        amount against the principal, except that the defendants

        will remain liable for the monthly finance charge of 1.5%

        in interest under the contract on the unpaid amount of the

        August 2017 invoice, which amounted to $51,150 up to

        August 1, 2019, and prejudgment interest at a rate of 9%

        per annum from September 5, 2017 to the date of judgment

        calculated on the total damages resulting from the

        original breach.


                             CONCLUSION


       The Court has considered all of the arguments of the

parties. To the extent not specifically addressed above, the

arguments are either moot or without merit.


                                  54
     The plaintiff should submit a proposed judgment consistent

with the above Findings of Fact and Conclusions of Law together

with any supporting Memorandum fourteen (14) days after the date

of this Opinion. The defendants may submit any objections and

counter-judgment seven (7) days thereafter.


SO ORDERED.

Dated:    New York, New York
          March 27, 2020         /s/ John G. Koeltl    __
                                          John G. Koeltl
                                   United States District Judge




                               55
